Citation Nr: 0307117	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from April 1972 to February 
1976, with additional periods of active duty for training and 
inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
service connection for a back disorder, described as low back 
strain, spondylosis, spondylolisthesis and herniated nucleus 
pulposus.  The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in July 2001 
it was remanded to the RO for further development, to include 
providing the veteran with a VA examination, which has been 
accomplished.  The case is again before the Board for 
appellate consideration.

The Board recently undertook additional development on this 
issue pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
On March 24, 2003, the Board sent the veteran a letter 
informing him that additional medical evidence had been 
obtained pursuant to this development, including a medical 
opinion from a VA examiner, as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903)).  The Board informed the veteran that he 
could either submit additional evidence or argument in 
response to this new evidence, or inform VA to proceed with 
the appeal.  He was afforded a period of 60 days from the 
date of the letter to respond, and was apprised that if VA 
did not hear from him by the end of the 60-day period, the 
Board would proceed to decide his appeal.  The 60-day period 
has now expired, and no response has been received from the 
veteran.  Therefore, the Board finds that appellate 
adjudication of the veteran's appeal may proceed at this 
time. 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence indicates that the veteran's current back 
disorder was not incurred in service or during a period of 
active duty for training.


CONCLUSION OF LAW

A back disorder was neither incurred in nor aggravated by the 
veteran's active duty military service, nor was it incurred 
during a period of active duty for training.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in June 1996, in the 
statement of the case (SOC) issued in January 1997, in the 
supplemental statements of the case (SSOCs) issued in April 
1998, January 2000, and July 2002, in the Board remand dated 
in July 2001, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2002, the RO advised the veteran of 
the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, including 
Naval Reserve medical records, post-service private treatment 
notes and medical statements, employment records, VA 
outpatient treatment notes, several VA examination reports, 
including x-rays, computed tomography scans, magnetic 
resonance imaging scans, and electrodiagnostic studies, a VA 
medical opinion regarding the etiology of the veteran's 
current back disorders, and several personal statements made 
by the veteran in support of his claim.  The RO has obtained 
all pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in service or that a 
preexisting injury or disease was aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  Regulations provide that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural  progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); C.F.R. § 3.306(a) (2002).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Active military service is defined, in 
part, as active duty and any period of active duty for 
training (ACDUTRA) during which an individual is disabled or 
dies from a disease or injury incurred or aggravated in the 
line of duty. 38 U.S.C.A. § 101(24) (West 2002).  However, 
neither the presumption of soundness on entrance into 
service, nor the statutory presumption of service incurrence 
of certain chronic disorders manifested to a compensable 
degree within the year after service, applies when service is 
ACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for a back disorder includes his service medical 
records.  At the time of service entrance in April 1972, the 
veteran completed a Report of Medical History.  In response 
to the question whether he had ever had or presently had 
recurrent back pain, the veteran checked the box indicating 
"Yes."  In the section reserved for the physician's summary 
and elaboration of all pertinent data, the examining 
physician wrote the word "back," but noted "no symptoms 
now."  The actual Report of Medical Examination, completed 
by the same physician the same day, did not note the presence 
of any back problems, and the veteran's spine and other 
musculoskeletal system were noted to be "normal."

The veteran's service medical records contain numerous 
treatment notes reflecting complaints of back pain, which was 
generally diagnosed as a muscle strain.  The first such 
complaint is found in a January 1974 treatment note, at which 
time the  reported that he sustained a muscle strain after 
lifting a heavy object.  There was slight swelling in the 
shoulder blade area on examination.  No final diagnosis was 
rendered.  The veteran complained of low back pain on several 
occasions in June 1974, and was prescribed Valium for muscle 
spasms.  The usual diagnosis rendered was muscle strain and 
low back pain, although there was questionable right 
spondylolysis noted on x-rays at that time.  A similar 
diagnosis of low back pain with questionable spondylolysis 
was rendered in July 1974.  However, the questionable 
spondylolysis was not subsequently confirmed.  In September 
1974, the veteran complained of low back pain for several 
months since bending over.  A diagnosis of lumbosacral strain 
was rendered, and the veteran was started on an exercise 
regimen.  The veteran again sought treatment in November 
1974, at which time he reportedly strained his back while 
lifting the day before.  Lumbosacral strain was again 
diagnosed.  The veteran again sought treatment for low back 
pain on several occasions in January 1976, at which time a 
diagnoses of a strained muscle in the lower back and chronic 
lumbosacral strain were rendered.

The veteran's service separation examination from his period 
of active duty, conducted at the end of January 1976, did not 
note any back disorder, and the veteran's spine and other 
musculoskeletal system were found to be "normal."

In 1981, the veteran entered the U.S. Naval Reserve.  The 
veteran's enlistment examination, conducted in April 1981, 
indicated that the veteran had no defects or diagnoses, and 
again found his spine and other musculoskeletal system to be 
"normal."  On the report of medical history completed by 
the veteran that same day, he checked the box for "no" when 
asked whether he had ever had or currently had recurrent back 
pain.  The veteran was again found to have "no defects on 
medical exam" at the time of a U.S. Naval Reserve triennial 
examination in December 1982, and the veteran again denied 
any recurrent back pain at the time of his concurrent report 
of medical history.  In a report of medical history in 
December 1985, the veteran reported back pain "years ago," 
which felt tight occasionally.  No back problems were noted 
on the actual report of medical examination.  No back 
problems were found at the time of annual medical examination 
in December 1988 or January 1990.

On March 29, 1992, it was noted that the veteran "has 
documented CT [computed tomography] scan evidence of 
herniated disc at lumbar level.  He has been cleared by 
orthopedic surgeon for manual activity without 
restrictions."  Examination of the back was normal, and the 
examiner rendered a diagnosis of intermittent low back pain.  
On April 22, 1992, it was noted that the veteran reported 
back from 2 weeks of active duty for training on that date, 
and that the veteran "states he did not incur any injury, 
illness, or disease while on AT."  The veteran was found to 
be physically qualified for release from ACDUTRA.

At the time of a report of medical history in January 1993, 
the examiner noted "back pain - while exercising" in the 
section reserved for a physician's summary of all pertinent 
data.  However, the accompanying report of medical 
examination did not note any back problems, and the veteran's 
spine and other musculoskeletal system were found to be 
"normal."

Employment records dated after the veteran's release from 
active duty in February 1976, and during his period of 
Reserve duty, indicate numerous on-the-job low back injuries, 
as well as extensive treatment for back pain.  These include:  
a low back injury sustained in June 1978 while lifting a 
tractor tire, diagnosed as a paralumbar strain; a low back 
injury sustained in November 1979 while separating steel 
beams with a pry bar, diagnosed as paralumbar strain; and a 
low back injury sustained in October 1987 when he 
hyperextended his back while pulling a firehose, diagnosed as 
lumbosacral strain.  A follow-up treatment note dated in May 
1988 from the Occupational Health Center indicates that the 
veteran was doing well, and was not having any problems with 
his back.  The veteran felt that he did not need any more 
medical care, and the examiner agreed. The examiner stated 
that "We will consider his case closed with no permanent 
impairment."

Private treatment records dated from early 1990 to 1998 also 
indicate frequent treatment for complaints of low back pain.  
Notes dated in February 1990 indicate that the veteran 
sustained a severe "non-industrial" low back injury a few 
weeks earlier while lifting weights at home.  The diagnosis 
in February 1990 was of an acute lower lumbar muscle strain.  
In March 1990, a physician at Thomas-Davis Medical Center 
stated the following: 

[The veteran presents with] a very 
complicated history of lumbar area pain.  
Comes in with a consult request convinced 
that he needs a CAT scan.  He initially 
injured his back in 1971 in the Navy when 
he lifted a 
4 x 4 metal and was treated with a brace 
and was off for a time.  Again in 1976 
and 1978 at which time he was injured on 
a tractor Industrial injury.  Later on as 
a firefighter in South Tucson in 1983.  
Again he jerked his back in a running 
hose off the firefighting machine in 
1987... He injured his back doing rolls and 
heavy weight lifting in February [1990] 
and developed sudden lumbar area pain 
which seems to radiate between the lumbar 
and sacrum intermittently.

The examiner stated that lumbar spine x-rays were obtained 
and reviewed, and were within normal limits.  He noted there 
was a question of spondylolysis on the left at L5, which he 
doubted.  

In March 1995, the veteran underwent a VA examination of the 
spine.  At that time, he reported that he sustained an 
inservice injury to the low back in 1975, at which time he 
felt a sharp pain in the back while pushing a helicopter 
which had crashed off the deck of a ship.  He stated that he 
experienced extreme pain for 15 to 20 minutes, which then 
diminished, but that his back continued to hurt.  He stated 
that he re-injured his back many times in service, including 
one instance in which he picked up a heavy metal plate.  He 
reported that following that injury, he was seen by a 
corpsman and placed in a leather back brace, and missed a 
couple of days of work.  He denied ever seeing a physician 
for this problem.

On examination, he complained of an inability to lift 
anything heavy and back spasms with certain movements.  He 
denied any radiation of pain.  He reported that he worked as 
a security guard and had reinjured his back, at which time he 
went on workmen's compensation.  He stated that he was then 
fired from this job "because of my back."  He reported that 
his back hurt all the time, and was worse in the morning upon 
arising.  He stated that a computed axial tomography (CAT) 
scan at the Tucson Davis Clinic in 1990 or 1991 had 
reportedly shown a bulging disc at L5.

Following a physical examination, the examiner rendered a 
diagnosis of lumbosacral strain, mild to moderate.  X-rays 
were requested and subsequently taken, with a final 
impression of "[p]erhaps minimal disc space narrowing at the 
L3-4 and L4-5 levels, without other evidence of degenerative 
disc disease."

In July 2001, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the Board noted 
the recent enactment of the VCAA, and determined that, based 
on the provisions of this law, a new VA examination was 
required to determine the etiology of the veteran's current 
back disability.  The RO was also instructed to ask the 
examiner to opine as to whether his back disability was 
related to his active duty service from April 1972 to 
February 1976.

Therefore, in May 2002 the veteran underwent a VA orthopedic 
examination of his back.  The examiner indicated that he had 
reviewed the veteran's claims file, and he set forth in some 
detail the history of private and VA evidence relating to the 
veteran's back complaints.  The veteran reported that his 
back symptoms began when he was between 12 and 14 years of 
age, at which time he fell down and experienced pain at the 
right tailbone area.  He stated that the pain went away after 
a few years, although he could not recall whether it ever 
went away completely.  He reported experiencing a flare-up in 
the same area in high school in 9th grade, although he did 
not sustain an injury at that time.  He stated that he 
experienced low back pain in high school from 1970 to 1971.  
He then entered the service in 1972, and experienced low back 
pain during several lifting-type incidents.  He experienced 
soreness in the lower back, with the first such episode 
possibly in 1972.  He described the inservice back problems 
as "periodic," occurring only when he was overexerted.  He 
described his back pain as lasting anywhere form one day to 
three weeks.  He reported that he separated from the service 
in February 1976, and still had occasional back spasms 
related to his work.  He described his post-service jobs as 
including work as a laborer at a steel company for 2 years, 
then a heavy equipment operator until 1980, then doing 
roofing, stucco and the like.  He also reported doing some 
apartment maintenance and working for the Forest Service, 
with his most recent job involving customer service.  He 
stated that he last worked in January 2002 and did not 
receive Social Security disability, but that he had been 
receiving monthly worker's compensation since 1995.  He 
reported that he stopped working due to his lower back 
problems.  The examiner deferred rendering a diagnostic 
impression pending the receipt of the results of x-rays, 
MRIs, and electrodiagnostic studies.

In June 2002, following the release of the testing results, 
the examiner who conducted the May 2002 examination set forth 
an addendum to his earlier report.  He stated that a back 
disability had been found, as per x-rays of the veteran's 
lumbosacral spine including obliques plus the MRI of the 
lumbar spine.  Electrodiagnostic studies were interpreted as 
normal.  The examiner then opined that "It is not as likely 
as not that [the veteran's] current back condition is related 
to active service 1972 - 1976.  Description of difficulties 
in service would amount to diagnostic impression of 
lumbosacral stain as opposed to the findings on diagnostics 
tests noted above done on May 31, 2002 or thereabouts.  
Symptoms, he describes in military service, are relatively 
mild.  He had complaints of low-back pain prior to military 
service and did heavy work as a civilian after military 
service."

After reviewing this report and addendum, the Board 
determined that further clarification was needed in order to 
fully comply with the Board's prior remand instructions, and 
undertook internal development of this matter.  The Board 
noted that in his addendum, the VA examiner had referenced x-
ray and MRI studies, and determined that the veteran had a 
present back disability but that it did not relate to the 
veteran's military service.  The Board determined that this 
examiner should be asked to clarify the exact diagnosis 
rendered, and to explain in what way that diagnosis differed 
from the veteran's lumbosacral strain indicated during 
service.

Therefore, in January 2003 the VA examiner who conducted the 
May 2002 examination offered an additional medical opinion.  
He indicated that the x-rays of the veteran's lumbosacral 
spine showed a moderate compression deformity at the superior 
end plate of L1 of uncertain age, mild to moderate 
degenerative disc disease at L3-S1, and mild L5 
anterolisthesis with definite left and questionable right 
spondylosis.  The MRI report of the veteran's lumbosacral 
spine revealed mild to moderate disc bulges at L2-L3 and L3-
L4 with mild extra dural pressure anteriorly toward the left.  
The electrodiagnostic studies of the veteran's lower 
extremities showed a normal EMG, normal nerve conduction 
velocity studies, with no electrodiagnostic abnormalities.  
The VA examiner then offered the following medical opinion in 
response to the Board's remand questions:

The veteran's present back condition is 
as per the reports noted above of regular 
x-rays lumbosacral spine and lumbar 
spine.  The veteran's lumbosacral strain 
in the service differs significantly in 
that lumbosacral stain implies a 
ligamentous condition and does not 
involve any spondylosis, 
spondylolisthesis.  For example, no 
degenerative disc disease, does not 
relate to degenerative joint disease, 
does not relate to compression fractures.  
Therefore, there is [a] significant 
difference.

In reviewing the evidence detailed above, the Board observes 
that there is some indication that the veteran was suffering 
from a back disorder prior to his entry onto active duty, 
and, indeed, the RO appears to have determined that this was 
the case.  Relevant laws and regulations state that unless 
there is clear and unmistakable evidence to the contrary, the 
VA must presume that the veteran was in sound condition 
except as to those defects, infirmities, or disorders noted 
at the time of his or her entrance into service.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2002).  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  This presumption attaches only where there has 
been as induction examination in which the later-complained-
of disability was not detected.  Where a report of service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  The 
term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

In this case, the Board finds that while the veteran reported 
that he had, either presently or in the past, suffered from 
recurrent back pain at the time of his Report of Medical 
History at service entrance, and the examining physician 
wrote the word "back" in the physician's summary section of 
this report, the examiner also noted "no symptoms now," and 
did not indicate the nature or severity of any back problem 
previously experienced by the veteran.  Furthermore, the 
actual Report of Medical Examination, completed by the same 
physician the same day, did not note the presence of any back 
problems, and the veteran's spine and other musculoskeletal 
system were noted to be "normal."  As such, the Board finds 
that a back disorder was not "noted" at the time of the 
veteran's entrance onto active duty, and that his back is 
presumed to have been in sound condition at the time of 
service entrance.

Therefore, the Board's analysis must turn to the issue of 
whether the veteran's current back disorder was incurred 
during his active duty service.  Clearly, the veteran 
suffered from, and was treated for, low back pain on numerous 
occasions in service, generally diagnosed as lumbosacral 
strain, muscle strain, or low back pain.  This back pain was 
always occasioned by the lifting of a heavy object, and 
resolved with rest and the use of prescription medications 
for back spasms.  There was no evidence of any back problems 
at the time of discharge in 1976.  Therefore, there is some 
question whether the veteran suffered from a low back 
disorder in service for which service connection could 
potentially be granted, as opposed to acute and transitory 
strains which resolved without sequelae.  

However, even if the Board were to find that the veteran was 
suffering from an identifiable back disorder in service, such 
as chronic lumbosacral strain, the medical evidence does not 
support a finding that the veteran currently suffers from 
this disorder, or that any of his current low back diagnoses, 
including lumbosacral degenerative disc disease, 
anterolisthesis, spondylosis, and disc bulging, are related 
to his active duty military service.  On the contrary, the 
most recent VA examination, which included a complete 
physical examination, x-rays, an MRI, and electrodiagnostic 
studies, did not result in a diagnosis of lumbosacral strain, 
and the examiner opined that it was not as likely as not that 
the veteran's current back conditions, listed above, were 
related to his active duty service.  The Board has accorded 
significant weight to this medical opinion, since it was 
based on a complete review of the veteran's claims file, 
including his service medical records and post-service 
employment, private and VA records, was stated in clear, 
unequivocal language, and was adequately supported by a 
medical rationale explaining why the veteran's low back 
problem in service was "significantly different" from the 
disorders currently diagnosed.  The Board would also note 
that multiple x-rays both during service and as recently as 
the time of both VA and private examinations in March 1990 
showed no abnormality of the lumbosacral spine.

The Board notes that the veteran's service medical records 
also contain Naval Reserve medical records dated from April 
1981 to January 1993, during which the veteran underwent 
several periods of training.  However, there is no official 
indication in the record as to the nature of this training 
duty, i.e., whether it was active duty for training or 
inactive duty training (although it appears that at least 
some of this training was active duty for training).  This 
determination is often critical, since, when read in 
conjunction with 38 U.S.C.A. § 101(24), section 1131 of title 
38 permits service connection for persons on active duty for 
training who suffer either a disease or injury incurred or 
aggravated in the line of duty, while permitting service 
connection for persons on inactive duty training generally 
only for injuries (not diseases) incurred or aggravated in 
the line of duty.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); 38 U.S.C.A §§ 101(24), 1131 (West 2002).  However, 
the Board finds that a request for further clarification as 
to the nature of this training is not required, since, even 
if the Board were to assume that it was all active duty for 
training, the evidence does not show, and the veteran does 
not contend, that a back disorder was incurred during the 
veteran's Naval Reserve training.  On the contrary, repeated 
examinations from 1981 through early 1992 specifically found 
no back problems.  The first, and only, evidence of a back 
problem during the veteran's Naval Reserve duty was noted in 
treatment records dated March 29, 1992 and April 22, 1992, at 
which time it was noted that the veteran complained of 
intermittent low back pain, and it was noted that he had 
recently been found to have a herniated lumbar disc on CT 
scan.  However, the veteran also specifically certified at 
that time that this problem was not incurred while on active 
duty for training.  In this regard, the Board observes that 
the evidence shows that the veteran sustained multiple on-
the-job low back injuries concurrent with his term of service 
in the Naval Reserve.  Indeed, the Board notes that the 
veteran underwent a CT scan of the lumbar spine at Thomas-
Davis Medical Center in December 1991, which revealed a 
moderate-sized left paracentral herniated disc at level L4-
L5.  The veteran underwent follow-up private treatment for 
these problems in January and February 1992.  It appears very 
likely that this is the CT scan and back problem the veteran 
was referring to in March 1992 during his Reserve duty.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current back disorders are related to his active military 
service.  However, as the veteran is not a medical expert, he 
is not qualified to express an opinion regarding any medical 
causation of his current back disorders.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current back 
disorders, including lumbosacral degenerative disc disease, 
anterolisthesis, spondylosis, and disc bulging, are related 
to a 1975 incident in service in which he pushed a helicopter 
overboard, cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a back disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

